t c memo united_states tax_court ronald i and lois b koenig petitioners v commissioner of internal revenue respondent docket no filed date patrick derdenger for petitioners john w duncan for respondent memorandum opinion parr judge respondent determined deficiencies in additions to and penalties on petitioners' federal income taxes as follows year deficiency dollar_figure big_number additions to tax sec_6651 dollar_figure big_number penalties sec_6662 dollar_figure big_number all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated references to petitioner are to ronald i koenig after concessions the issues for decision are whether for petitioners are entitled to a business_bad_debt deduction relating to their disposition of the washington chocolate co washington chocolate we hold they are not whether for petitioners are entitled to deductions for activities involving ancient artifacts this turns on whether petitioners were actively engaged in a trade_or_business during we hold petitioners were not engaged in a trade_or_business during and are not entitled to the deductions whether for petitioners' net_loss for their rental real_estate activity is limited to dollar_figure we hold it is whether for petitioners are liable for an addition_to_tax pursuant to sec_6651 for delinquent filing of a return we hold they are whether for petitioners are liable for a penalty pursuant to sec_6662 for negligence or disregard of rules or regulations we hold they are not the parties settled all issues relating to taxable_year before trial some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioners resided in paradise valley arizona for convenience we combine our findings_of_fact with our opinion under each separate issue heading issue bad_debt respondent determined that for petitioners were not entitled to a dollar_figure business_bad_debt deduction related to their disposition of washington chocolate sec_166 entitles a taxpayer to a deduction for a bad_debt that becomes worthless during the taxable_year a business_bad_debt can be deducted from ordinary_income if it is either partially or totally worthless sec_166 only a bona_fide debt is deductible sec_1_166-1 income_tax regs petitioners bear the burden of proving that a bona_fide business debt exists and that the debt became worthless during the taxable_year in issue rule a 77_tc_582 48_tc_165 from date until date petitioners were the sole shareholders of washington chocolate a subchapter_s we have considered each of the parties' arguments and to the extent that they are not discussed herein find them to be unconvincing corporation washington chocolate was in the business of providing bulk food products which would be placed in and sold from bins located in supermarkets and other retail establishments washington chocolate manufactured and distributed various snack foods and confectionary goods including trail mixes coated nuts dried fruits and chocolate yogurt and carob products before petitioners acquired washington chocolate the company was close to bankruptcy before purchasing washington chocolate petitioner created a new business plan for the company and renegotiated credit and loan terms with the company's major creditors at the time petitioners purchased washington chocolate the company had only one significant customer and a downward annual sales trend petitioner increased the value of washington chocolate by creating and patenting a new product dispensing system which distinguished washington chocolate from its competitors under petitioners' ownership and management washington chocolate's customer base expanded and annual sales increased substantially a primary competitor of washington chocolate was harmony foods inc harmony foods whose president was robert lynch lynch on date washington chocolate entered into an asset purchase agreement purchase agreement with harmony foods under which harmony foods purchased all of the assets of washington chocolate and certain other specified_assets of petitioner harmony foods' primary interest in this transaction was obtaining washington chocolate's customer base pursuant to paragraph of the purchase agreement harmony foods paid dollar_figure to washington chocolate for its assets and an additional dollar_figure to petitioner for those assets he owned personally paragraph of the purchase agreement provided that as a condition_precedent petitioner was to execute an employment agreement with harmony foods consistent with the requirements of paragraph of the purchase agreement petitioner entered into an employment agreement with harmony foods on date which provided for the employment of petitioner by harmony foods paragraph of the employment agreement defined petitioner as an at-will employee paragraph of the employment agreement defined the term of employment as commencing on the date of signing the employment agreement and continuing until either party terminated the employment agreement with days' written notice paragraph a of the employment agreement provided petitioner with an annual base salary of at least dollar_figure as additional compensation paragraph b of the employment agreement provided petitioner with a commission over a 7-year period beginning date based on a percentage of net sales the employment agreement stated that the aggregate commission for that period would be a minimum of dollar_figure and a maximum of dollar_figure in addition paragraph of the employment agreement set forth a noncompete agreement under which harmony foods agreed to pay petitioner dollar_figure paragraph e of the employment agreement provided that it would be construed and enforced in accordance with the laws of the state of washington petitioner participated in the negotiation of the purchase agreement and employment agreement and personally executed these documents lynch was not involved in the drafting of these documents after harmony foods and petitioner executed the employment agreement petitioner began serving as an employee of harmony foods petitioners subsequently changed the name of washington chocolate to rlk management inc and in date liquidated that corporation on date mei diversified inc mei the parent_corporation of harmony foods sold harmony foods to glico harmony foods corp glico in connection with this sale glico harmony foods and glico u s a inc the parent_corporation of glico entered into an assumption_agreement under which glico assumed all of harmony foods' obligations under the employment agreement except for those relating to the noncompete agreement in connection with the sale of harmony foods to glico petitioner harmony foods and mei entered into an agreement accelerating the amounts due as minimum commission and noncompete payments before the sale of harmony foods to glico petitioner received dollar_figure as commissions pursuant to paragraph b of the employment agreement and dollar_figure in noncompete payments during june july and date petitioner attempted to collect additional commissions when he contacted mei he was told to speak with glico and when he contacted glico he was told to speak with mei in mid-date petitioner was informed during a meeting with yasuaki aoki the chief_executive_officer of glico that glico would not make any further payments to him pursuant to paragraph b of the employment agreement petitioner's employment with glico was terminated shortly after this meeting petitioners claimed a dollar_figure bad_debt deduction on a schedule c attached to their federal_income_tax return based on petitioner's failure to receive any more than dollar_figure pursuant to paragraph b of the employment agreement respondent disallowed the deduction we agree with respondent petitioner did not claim the entire dollar_figure difference between the minimum payment received and the maximum payment allowable because at that time he believed he might be able to collect additional commission payments petitioners ask the court to ignore the plain meaning of the language chosen by the parties to the purchase agreement and the employment agreement petitioners argue that in form part of the sale price of washington chocolate was allocated among a noncompete payment and commissions however they argue that the substance of the deal was that all payments received by petitioner were for the assets of washington chocolate therefore petitioners claim the asset sale price should be read as follows dollar_figure in cash dollar_figure for a noncompete payment and dollar_figure for commissions payable for years for a total sale price of dollar_figure million petitioners argued at trial and on brief that although the purchase_price was allocated as outlined above the intent of the parties was an asset sale at trial lynch the former president of harmony foods testified that the sale of washington chocolate to harmony foods was understood to be an asset sale lynch was interested primarily in one asset which was washington chocolate's customer list if this transaction was merely as asset sale as petitioners claim we fail to see why the payments were structured as outlined above the logical explanation is that the payments were not just for the assets of washington chocolate both petitioner and lynch testified that the industry in which they were involved was extremely competitive and the two had continually bid against each other for contracts with supermarkets and other retailers lynch also testified that a major reason harmony foods acquired washington chocolate was to consolidate the industry and eliminate competition with this in mind it is very clear that the dollar_figure allocated to the noncompete clause was intended for that purpose and not as payment for the assets of washington chocolate petitioner became an employee of harmony foods after he sold washington chocolate and subsequently an employee of glico lynch testified that he intended to work with petitioner after washington chocolate was sold to harmony foods the purpose of petitioner's employment with harmony foods was to assist in distributing some of harmony foods' products to petitioner's customers and some of petitioner's products to harmony foods' customers lynch testified that petitioner's presence after the sale of washington chocolate helped with the transition of customers the commission payments petitioner received pursuant to paragraph b of the employment agreement were in connection with his status as an at-will employee and his assistance with the customer transition paragraph b provided that the commissions were based on a percentage of net sales and that petitioner was entitled to the commissions whether or not he was responsible for generating the sales the minimum and maximum aggregate commissions payable for the 7-year period pursuant to the employment agreement were dollar_figure and dollar_figure respectively petitioner received payment of dollar_figure before his status as an at-will employee was terminated any amount above the dollar_figure minimum was to be based on net sales a valid debt did not exist for the remaining dollar_figure moreover respondent claims that even if petitioners were owed an additional_amount under paragraph b of the employment agreement they still would not be entitled to a bad_debt deduction we agree the regulations state that worthless debts arising from unpaid wages salaries fees rents and similar items of taxable_income shall not be allowed as a deduction under sec_166 unless the income such items represent has been included in the return of income for the year for which the deduction as a bad_debt is claimed or for a prior taxable_year sec_1_166-1 income_tax regs the commissions received pursuant to the employment agreement like wages or salary were ordinary_income thus since petitioners did not report any of the commissions alleged to be owed as income in or in a prior year they cannot claim these unpaid commissions as a bad_debt deduction for pursuant to par b of the employment agreement the commissions payable to petitioner under par b were to survive the termination of his employment petitioner argues that this means he is entitled to the full dollar_figure by the terms of the employment agreement dollar_figure is the maximum commission payable not the amount required to be paid as stated previously any amount received over the dollar_figure minimum was to be based on a percentage of net sales petitioners did not provide any information regarding net sales by which to determine whether an additional commission payment was due accordingly respondent is sustained on this issue issue ancient artifacts business respondent determined that the claimed deductions for petitioner's ancient artifacts activities were startup expenses pursuant to sec_195 and therefore not deductible since they were not related to an active trade_or_business petitioner asserts that he was in the business of dealing in ancient artifacts during sec_162 allows a deduction for ordinary and necessary expenses of carrying_on_a_trade_or_business in order for expenses to be deductible under sec_162 they must relate to a trade_or_business functioning at the time they are incurred 93_tc_684 startup or preopening expenses are not currently deductible under sec_162 id sec_195 generally disallows all deductions for startup expenditures startup expenditures are defined as amounts paid_or_incurred in connection with investigating the creation or acquisition of an active trade_or_business creating an active trade_or_business or any activity engaged in for profit in anticipation of the activity's becoming an active trade_or_business sec_195 second these costs must be the type of costs that would be currently deductible if paid_or_incurred in connection with the operation of an existing trade_or_business in the same field as that entered into by the taxpayer sec_195 after petitioner sold washington chocolate he decided he wanted to become an ancient artifacts dealer petitioner had developed an interest in ancient artifacts during childhood and had built a substantial personal collection in the fall of petitioner traveled to sedona arizona and purchased his first artifact for his commercial inventory from donald corsette corsette throughout petitioner made frequent trips to sedona and made several purchases from corsette in date petitioner traveled with corsette to geneva switzerland where he purchased additional artifacts from phoenix ancient art petitioner testified that when dealing in ancient artifacts having a gallery bolsters a dealer's credibility therefore during petitioner began to look for retail_space in and around the union square area of san francisco in which he could operate a gallery for his ancient artifacts petitioner located acceptable retail_space in san francisco negotiated a lease received drawings and met with contractors who would construct leasehold improvements on the space the plan for a san francisco gallery was abandoned however because petitioner did not have sufficient inventory for the gallery space instead petitioner decided he would operate his gallery from his personal_residence which at that time was located in santa cruz california petitioner claims that his ancient artifacts activities were an active trade_or_business during we disagree petitioner testified that his inventory was available for sale during the mere fact that petitioner would have sold items in his inventory if approached by a buyer however does not mean that the activity rose to the level of an active trade_or_business kennedy v commissioner tcmemo_1973_15 the ability to transact business does not satisfy the 'carrying on' requirement of sec_162 see also 345_f2d_901 4th cir vacated and remanded per curiam on other grounds 382_us_68 petitioner also testified that he had a business plan for his ancient artifacts activities according to this business plan during petitioner testified that i wasn't out beating on doors i was doing what i had planned to do which was to build up the inventory furthermore petitioner testified that starting a business like this requires a tremendous amount of preparation work including locating buying sources and other general business considerations and that he spent longer than a year accumulating his inventory in addition despite the fact that selecting a name for his business was very important petitioner did not file his fictitious business name statement with the state of california indicating the name under which he planned to conduct his ancient artifacts business until date petitioner testified that it was not until that time that he satisfied the criteria for his business plan which included accumulating a certain amount of inventory petitioner was not actively involved in an ancient artifacts trade_or_business during instead he was accumulating the necessary inventory and developing the reputation he would need to conduct the business at trial petitioner stressed the amount of preparation required to conduct this type of business yet he acquired his first piece of inventory only in the fall of although lack of sales is not dispositive petitioner made no sales of ancient artifacts in the rational explanation for his failure to make any sales is that he was not conducting an active trade_or_business during as he did not yet have sufficient inventory or a commercial gallery furthermore according to petitioner's testimony he was not conducting any type of sales activity accordingly respondent is sustained on this issue petitioner's expenses related to ancient artifacts are startup expenses pursuant to sec_195 issue net_loss for rental real_property respondent determined that petitioners' net_loss for rental real_property in is limited to dollar_figure petitioners assert that they are not limited by the dollar_figure rental loss allowance and that they are entitled to deduct dollar_figure the full amount of their loss during petitioners owned five separate parcels of rental real_property four of the properties were located in scottsdale arizona the scottsdale properties and one was located in sumner washington the sumner property the scottsdale properties which comprised two townhomes and two condominiums were upscale resort-oriented properties with numerous amenities the sumner property was a lakefront single- family dwelling with an unobstructed view of mt rainier lois b koenig mrs koenig personally conducted the leasing activities for the sumner property petitioners engaged racquet club realty to act as a rental broker to locate tenants for the scottsdale properties mrs koenig was responsible for the management maintenance and operation of the rental properties her responsibilities included collecting rents and arranging for necessary repairs in addition when tenants moved out it was necessary to clean and sometimes paint the rental properties before new tenants arrived mrs koenig would sometimes perform these tasks herself or would make arrangements for the services to be performed petitioners assert that they are entitled to the full amount of the rental loss because they were actively engaged in the trade_or_business of renting real_property accordingly they argue their loss is fully deductible under sec_162 because the expenses were incurred in their rental property trade_or_business sec_162 provides in relevant part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the regulations promulgated thereunder state that only those ordinary and necessary business_expenses directly connected with or pertaining to the taxpayer's trade_or_business may be deducted sec_1_162-1 income_tax regs sec_469 generally disallows all passive_activity_losses the term passive_activity includes any rental_activity sec_469 sec_469 provides an exception however to this complete disallowance sec_469 allows a taxpayer who actively participates in a rental_activity to petitioners originally argued that they were entitled to the full amount of the claimed loss pursuant to sec_469 the year in issue is sec_469 did not become effective until taxable years beginning after date see omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec a 107_stat_312 claim a maximum loss of dollar_figure per year related to the rental real_estate the general provisions for deductibility of ordinary and necessary business_expenses under sec_162 must be read in conjunction with the passive_activity_loss rules of sec_469 these sections must be construed together with more specific provisions prevailing over general ones cf united_states v estate of romani u s __ 118_sct_1478 petitioners cannot completely circumvent the passive_activity_loss rules merely by asserting that they are in the trade_or_business of renting real_estate accordingly respondent is sustained on this issue and petitioners' net_loss for rental real_property for is limited to dollar_figure issue addition_to_tax under sec_6651 respondent determined an addition_to_tax under sec_6651 for delinquent filing of a return petitioners were required to file their federal_income_tax return by date petitioners provided a certified mail receipt indicating that their return was mailed on october this exemption provided in sec_469 is phased out for taxpayers whose adjusted_gross_income is greater than dollar_figure sec_469 respondent did not seek to invoke the phaseout and so we do not address the issue therefore petitiioners' return is deemed timely mailed timely filed sec_7502 respondent concedes this issue issue penalty under sec_6662 respondent determined that petitioners' underpayment_of_tax for was due to negligence or disregard of rules or regulations subjecting them to the accuracy-related_penalty of sec_6662 sec_6662 provides for an accuracy-related_penalty equal to percent of the portion of the underpayment due to negligence or disregard of rules or regulations for purposes of sec_6662 negligence includes any failure to make a reasonable attempt to comply with the income_tax laws and disregard includes any careless reckless or intentional disregard sec_6662 when petitioners acquired washington chocolate the company was performing poorly and close to bankruptcy through his business plan and innovation petitioner increased both the company's sales and its value we accept that as a result of his efforts petitioner had a good_faith belief that he was entitled to additional commission payments we also accept that petitioner was sent back and forth between glico and mei when he attempted to open discussions about additional payments this however does not change the fact that petitioners are not entitled to a bad_debt deduction petitioners relied on advice from philip silbering silbering a certified_public_accountant in connection with the preparation of their federal_income_tax return petitioner had telephone conversations with silbering and explained the circumstances of the sale of washington chocolate silbering advised petitioner that it would be appropriate to take a bad_debt deduction for the unpaid commissions silbering also advised petitioner to prepare an explanation of the bad_debt deduction and include it with his return petitioner prepared this explanation and attached it to petitioners' federal_income_tax return when an accountant provides advice to a taxpayer on a matter of tax law it may be reasonable for the taxpayer to rely on that advice 469_us_241 802_f2d_365 9th cir affg in part and revg in part tcmemo_1984_264 petitioners' reliance on silbering's advice regarding the bad_debt was reasonable moreover the circumstances were disclosed in addition we find the other issues resulting in petitioners' deficiency to be good_faith misinterpretations of the internal_revenue_code accordingly petitioners are not liable for the accuracy- related penalty pursuant to sec_6662 for the foregoing reasons decision will be entered under rule
